Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 20130266450).

    PNG
    media_image1.png
    515
    569
    media_image1.png
    Greyscale

Claim 1
Tomita discloses:
1. A refrigerant compressor, comprising:
an impeller (1; Fig. 1 reproduced above) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades.
Examiner’s note: The preamble (A refrigerant compressor) has been determined to carry no patentable weight because it only states the intended use of the invention (MPEP 2111.02 II). In the present claims, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. 

Claim 2
Tomita discloses:
2. The refrigerant compressor as recited in claim 1, wherein the first splitter blade is spaced-apart circumferentially from the second splitter blade (Fig. 1 shows the splitter blades spaced-apart circumferentially).

Claim 3
Tomita discloses:
3. The refrigerant compressor as recited in claim 1, wherein:
the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof,
the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, and
the first length is greater than the second length (Fig. 1 and Para [0049]).
 
Claim 4
Tomita discloses:
4. The refrigerant compressor as recited in claim 3, wherein:
each main blade extends a third length between a leading edge (5a) and a trailing edge (5b) thereof, and
the third length is greater than the first and second lengths (Fig. 1 and Para [0049]).

Claim 5
Tomita discloses:
5. The refrigerant compressor as recited in claim 4, wherein the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered).

Claim 6
Tomita discloses:
6. The refrigerant compressor as recited in claim 5, wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned).

Claim 7
Tomita discloses:
7. The refrigerant compressor as recited in claim 6, wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are provided at a common radial distance (Fig. 1 shows that the trailing edges are at a common radial distance) from a rotational axis (O) of the impeller and are coextensive with an exit (Fig. 1 shows the fluid exiting the impeller at the trailing edge) of the impeller.

Claim 10
Tomita discloses:
10. The refrigerant compressor as recited in claim 6, wherein:
the leading edges of each main blade, the first splitter blade, and the second splitter blade are swept so as to be inclined toward respective trailing edges (Fig. 1 shows the blades inclined toward respective trailing edges).

Claim 11
Tomita discloses:
11. The refrigerant compressor as recited in claim 1, wherein camber lines of each main blade, the first splitter blade, and the second splitter blade are parallel to one another (Tomita discloses that first splitter blades 7 and second splitter blades 8 provided in between the full blades 5 at circumferentially equal intervals ΔP (Para [0048] and Fig. 2. ).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450).
Claim 8
Tomita discloses:
8. The refrigerant compressor as recited in claim 6, except wherein:
the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and
the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length.
However, Tomita discloses that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim 12
Tomita discloses:
12. The refrigerant compressor as recited in claim 1, except wherein the impeller includes seven main blades and 14 splitter blades.
However, Tomita discloses that the number of blades is a results effective variable in that to produce a higher pressure ratio and efficiency, and create a wider range of operation of the centrifugal compressor, it is essential to increase the number of blades. (Para [0012]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the impeller includes seven main blades and 14 splitter blades as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim 15
Tomita discloses:
15. The refrigerant compressor as recited in claim 14, except wherein:
the impeller includes seven main blades and 14 splitter blades, and
the impeller is not shrouded.
However, Tomita discloses that the number of blades is a results effective variable in that to produce a higher pressure ratio and efficiency, and create a wider range of operation of the centrifugal compressor, it is essential to increase the number of blades. (Para [0012]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the impeller includes seven main blades and 14 splitter blades as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450) in view of Okabe et al. (US 20170335858).
Claim 9
Tomita discloses:
9. The refrigerant compressor as recited in claim 6, except wherein:
the first splitter blade exhibits a first maximum thickness,
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses.
However, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Claim 14
Tomita discloses:
14. A refrigerant compressor, comprising:
an impeller (1) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades,
wherein the first splitter blade is spaced-apart circumferentially from the second splitter blade (Fig. 1),
the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof,
the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, 
the first length is greater than the second length (Fig. 1 shows the relative lengths of each blade),
wherein each main blade extends a third length between a leading edge (5a) and a trailing edge (5b) thereof, and
the third length is greater than the first and second lengths (Fig. 1 shows the relative lengths of each blade),
wherein the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered),
wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned),
wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are provided at a common radial distance (Fig. 1 shows that the trailing edges are at a common radial distance) from a rotational axis (O) of the impeller and are coextensive with an exit (Fig. 1 shows the fluid exiting the impeller at the trailing edge) of the impeller,





wherein the leading edges of each main blade, the first splitter blade, and the second splitter blade are swept so as to be inclined toward respective trailing edges (Fig. 1 shows the blades inclined toward respective trailing edges), and
wherein camber lines of each main blade, the first splitter blade, and the second splitter blade are parallel to one another (Tomita discloses that first splitter blades 7 and second splitter blades 8 provided in between the full blades 5 at circumferentially equal intervals ΔP (Para [0048] and Fig. 2.  The present application clarifies that the first and second splitter blades 50, 52 extend parallel to the main blade 44, meaning their respective camber lines are parallel to one another (Para [0041]).).
Tomita discloses all of the essential features of the claimed invention except
wherein the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length,
wherein the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length,
wherein the first splitter blade exhibits a first maximum thickness,
wherein the second splitter blade exhibits a second maximum thickness less than the first maximum thickness,
wherein each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses,
First, Tomita discloses that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Second, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450) in view of Harada (Performance Characteristics Of Shrouded and Unshrouded Impellers of a Centrifugal Compressor).
Claim 13
Tomita discloses:
13. The refrigerant compressor as recited in claim 1, except wherein the impeller is not shrouded.
However, Harada teaches wherein the impeller is not shrouded (Fig. 2).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Harada to apply Tomita’s impeller to use an unshrouded compressor rather than a shrouded compressor because a shrouded impeller has inferior overall performance in the lower flow region compared with an identical unshrouded one and also has a narrower stable range, because rotating stall takes place at a higher flow rate (Harada Conclusion Page 532).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP6489268 using US 20210115929 as a translation) in view of Tomita et al. (US 20130266450).
Claim 16
Atsushi discloses:
16. A refrigerant system, comprising:
a main refrigerant loop including a compressor (210), a condenser (320), an evaporator (340), and an expansion device (330), wherein the compressor includes an impeller (221) 
Atsushi discloses all of the essential features of the claimed invention except including a plurality of main blades and first and second splitter blades between adjacent main blades.
However, Tomita teaches an impeller (1) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tomita to use an impeller that includes a plurality of main blades and first and second splitter blades between adjacent main blades because a higher pressure ratio and improved efficiency can be achieved in a centrifugal compressor having two or more splitter blades between the full blades (Para [0033]).

Claim 17
Atsushi discloses:
17. The refrigerant system as recited in claim 16, except wherein:
the first splitter blade extends a first length between a leading edge and a trailing edge thereof,
the second splitter blade extends a second length between a leading edge and a trailing edge thereof,
the first length is greater than the second length,
each main blade extends a third length between a leading edge and a trailing edge thereof, and
the third length is greater than the first and second lengths.
However, Tomita teaches wherein:
the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof,
the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, and
the first length is greater than the second length (Fig. 1 shows the relative lengths of each blade).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tomita to use an impeller that includes a plurality of main blades and first and second splitter blades between adjacent main blades because a higher pressure ratio and improved efficiency can be achieved in a centrifugal compressor having two or more splitter blades between the full blades (Para [0033]).

Claim 18
Atsushi discloses:
18. The refrigerant system as recited in claim 17, except wherein:
the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another, and
the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another.
However, Tomita teaches wherein:
leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered), and
the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tomita to use an impeller that includes a plurality of main blades and first and second splitter blades between adjacent main blades because a higher pressure ratio and improved efficiency can be achieved in a centrifugal compressor having two or more splitter blades between the full blades (Para [0033]).

Claim 19
Atsushi discloses:
19. The refrigerant system as recited in claim 17, except wherein:
the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and
the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length.
However, Tomita discloses that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP6489268 using US20210115929 as a translation) in view of Tomita et al. (US 20130266450) in further view of Okabe et al. (US 20170335858).
Claim 20
Atsushi discloses:
20. The refrigerant system as recited in claim 17, except wherein:
the first splitter blade exhibits a first maximum thickness,
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses.
However, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746